MONROE, J.
Relator complains that, in a suit in which it was condemned by the Court of Appeal to pay the costs of an appeal to that tribunal, the district court made absolute a rule taxing those costs at $22.50, and that certain items, included in that amount, are unauthorized by law. Wherefore it prays that this court review the action of the district court by means of the writ of certiorari.
The Court of Appeal is, however, the proper tribunal to interpret and enforce the execution of judgments rendered by it in the exercise of its appellate jurisdiction. Const. art. 104; Code Prac. art. 629; Brown v. Land Co. et al., 49 La. Ann. 1779, 23 South. 292; State ex rel. Johnson v. Judges, 107 La. 69, 31 South. 645.
It is therefore ordered, adjudged, and decreed that the restraining order herein made be rescinded, and this proceeding dismissed, at the cost of the relatrix.